OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                              AUSTIN




Ilonorablr    Lather   C. John&on




       rra)l aa Ir th6 Y. P. A. aa4 ronrequrntly would not
             rlthln  the purvlev of Artilolrr ?H?7lte-I? an&
      ,“a   a, Vernoa(r Annotrtul Cltll   btatotrr.   . . .’



             I’
Rwwablo          Luther    C. Johnston,   Page 2


                 hrtlole    W?Zs,  wpra, proridsa In lffsot that           tha
oounty    00nm18813nsr8~       aourts o? this Stats are luthorlzmd            to
purohass mtsrialr          for the purpcee of lldln          and ooopsratiry
with the agsnolss of the Mats end Fe&oral 8overnmsnta In
the oonatruotion        of bulldlngr      for the purpws of h3usIng oan-
nsrlsz    and oannlng faotorlsa          wh e rl epproprIatIons    have been
or rq hereafter         bs made out o? the Psdsral          and Stats fund8       ,
lst lslds for the rslls?           of the unsmplo~sd and needy psoplr
of the Stats of Texas and to pay for luoh material8                   out of the
oounty~t permanent         Improvement fund.        Ar tlo ls2372s-2,     lupra,
provides    In sffeot      that ths oounty aosrizsloncrz~          oourt of
any county ln th:s State           1s authorirsd      to lease,   rent or pro-
rids offloe       spnos   for the purp~s s of aiding and ooopemtlng
vlth the sgsnolea        of the State       and F’oderal (forernmentz     engaged
in the adalniatratlon          o? rslls?     to th8 wtaploysti     and needy
people of the Btats of Taxac, and to par the rsgular monthly
utility    bill8     for auoh o??loss,       suoh aa lights,     gaa,and
water md when In the oplnlon o? ths majorlt7                   ?? the oommla-
slonerat    o3urt a? the oounty suoh offioe             spaoe 1~ eastntlal
to the proper ldnlnlstratlon             of luoh sgsnolss      of either    the.
Ststs    or Federal Governments,          eald oourt la apecl?Ioally
euthorlzsd       to pay for the seme and for the regular monthly
utility    bIlla     for suoh o??Iosz out of the oounty’a            general
fund by werrants        aa In the papent         of luoh other obllgntlona
of   the oouaty.

                 ut
              sgrss wlth ynur atatsrent, above quoted,        that tht
Netlonal  Ywth Adrinlatrstlon     Is not a rtllef  agsnoy that would
 OOM rlthln   ths punlsw     of the above mentioned artlolsa.
            It ha8 long been hsld In thlr Stat.        that the aoula-
alonerat   oourtr ars oourtr or lfmltsd    jurladlotlon      without    any
power or authority     sxospt suoh aa 1s lxprts8ly      o~nfsrred    or
sxlat   by nsoezaary   i 1IoFtlon.    El Paso V. Elam, 106 6.W.
(26) 593; Houard v. zfp   endarwon Gountr, 116 8.w. (?A) 4?9;
Hill County T. Bryurt L Ru??zun, 964 8.W. UZO; Commlsalonera
Court v. Wallor,     lb 8. V. (Ed) m
            In the lad  mas oltsd  ln luqport of this pro?orltIon,
Judge Pierson,   s aklng’for ths Buprsms Court, appror8d attd
oonrlrmsd   the ho din of the Court a? Clrll  hppm.18 on this
                  %
proporltlon, rsports    in 281 8.Y. 575. In the Court of Cltll
A;psals   oaas, Judge Baroua o? the Waoo Cwwt raid:
                  *The 00nlad3noraS 00urt Is 8 ortatw   Of ths
         Stat.     &natItutIon and lta powers arc lImIted and oon-
l   .




        Honorable       Luthsr     C. Johaston,     ?age      S


                 trolled     br ths Conztltutlm         and the       laws   as pas-
                 sed by    thr  Loglalature.   o
                  us hare made a aarrful lsarsh of the statutes   and
        numsraus oases and ham TaIlsd to find anr lutharlty    that
        sxprsarlj or b ImplloztIoa suthorlzes the oomlsbnsrr’
        oourts to expend oounty funds for the purposs ahovr nsntionod.
        Tharefors, TOU us rsapaotfully ldtlaad that  It lr the opinion
        of this Depzrtmnt     that    ths oonIaaImsrs*    oourt doec not hare
        the legal   right or authority     to partialpate with the City of
        Palsstlne   and ths Palrstlns     Indmpendont School Dlatriot  la
        the oonatruotlon    of a build1       to hxzao a Federal Natlmal
        Ymth Admlnlatratlon       projoot To be used for the purporo~ as
        rbots atstsd    and expend funds thorloreor In aonnsatlon thorr-
        WIth.
                        Trusting     that   ths   fortgolng       fully   answer8      your   ln-
        qulry,     vs   are




                                                     B7
                                                                      &dsFWIlllua
                                                                            Aaslatant
        AU:BBB

        APPKOVEDOCT 26,            1940
                                                                  Approved
        /a/ Gerald C. lbnn                                  Oplnlon Commlttss
        ATTQRNEYGENE:U OP TEXAS                            Br B.V.B.,   Chalrmzn